CCA 20110213.
On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is noted that in his action, the convening authority failed to approve or disapprove the sentence as required by Rule for Courts-Martial (R.C.M.) 1107(d)(1). Rather, he merely ordered parts of the sentence, not to include the bad-conduct discharge, executed. Such an action is incomplete and ambiguous. Accordingly, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE CONVENING AUTHORITY’S ACTION THAT FAILED TO APPROVE OR DISAPPROVE THE SENTENCE, BUT ORDERED IT EXECUTED, IS INCOMPLETE AND AMBIGUOUS.
The decision of the United States Army Court of Criminal Appeals is set aside. In accordance with R.C.M. 1107(g), the record of trial is returned to the Judge Advocate General of the Army for submission to the convening authority to withdraw the original action and substitute a corrected action. Thereafter, Article *33866, UCMJ, and Article 67, UCMJ, respectively, will apply. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]